               Case 1:15-cr-00867-RMB Document 629 Filed 05/29/20 Page 1 of 1




ROBERT M. CARY
  (202) 434-5175
  rcary@wc.com




                                               May 29, 2020



  Via ECF

  Hon. Richard M. Berman
  United States District Judge
  Southern District of New York
  Daniel Patrick Moynihan U.S. Courthouse
  500 Pearl Street
  New York, New York 10007

             Re:    United States v. Türkiye Halk Bankasi A.Ş., S6 15 Cr. 867 (RMB)

         At the arraignment on March 31, the Court requested that we advise the Court after
  approximately 60 days whether we had been able to meet with our client in person. Due to the
  ongoing COVID-19 crisis, we have not been able to meet with our client.

          As of today, non-Turkish citizens are still prohibited from entering Turkey, and all
  international flights on Turkish Airlines are cancelled. We are hopeful that this will change in
  the next 45 days. Accordingly, Halkbank respectfully requests that the status conference
  currently set for June 9 be adjourned for 45 days. Of course, Halkbank waives all speedy trial
  rights during the requested adjournment.

             I have conferred with counsel for the government, who object to this request.

                                                         Respectfully,

                                                           /s/
                                                         Robert M. Cary

  cc:        Counsel of record
